DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/28/2021 has been entered. 
                                                                                                                    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al. (US 20070246532) in view of Theisen et al. (US 20170228783)
Regarding claim 1, Nunez teaches an information processing system comprising: 
an information acquisition unit that acquires information on a plurality of bulletins to be posted in posting locations that are different from each other (p0012: data from the data management system to the digital press to print customized price information tags); 

an instruction unit that provides an instruction to output printed matter that accounts for the order of visitation determined (p0013: print customized price information tags in a customized order specifically designed to match a sequence of product on the store shelf of a particular store). 
wherein the instruction unit provides an instruction to print the bulletins as the instruction to output the printed matter that accounts for the order of visitation (p0013:… customized order specifically designed to match a sequence of…), the instruction being printed on a screen that is provided to the worker posting the bulletins (p0013 and p0046: a "sign request" form 105 for filing out by the end user, an administrator user 106' having templates/rules for managing the data and a background control software such as by using the web software 104. The manipulated "massaged" customized tag data is routed to the digital press(es) 106 and through in-house control systems for maintaining a particular sequential order of the price information tags 15..)
Nunez does not explicitly disclose printing bulletins..

Theisen teaches printing bulletins (p0002: posters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nunez, and to 

Regarding claim 3, Nunez in view of Theisen teaches the information processing system according to claim 2, wherein the instruction unit provides the instruction to print the bulletins such that an order of posting the bulletins to be posted by the worker matches an order of arrangement of the bulletins in a pile, the pile including the printed bulletins (Nunez:p0013: print customized price information tags in a customized order specifically designed to match a sequence of product on the store shelf of a particular store and Theisen:p0002: print posters). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Nunez teaches the information processing system according to claim 3, wherein the instruction unit provides the instruction to print such that a bulletin that is to be posted earlier by the worker is on top of a bulletin that is to be posted later when bulletins printed by a printer are successively stacked to form the pile on the printer (Nunez:p0013: print customized price information tags in a customized order specifically designed to match a sequence of product on the store shelf of a particular store). 

Regarding claim 6, Nunez teaches the information processing system according to claim 1, wherein the instruction unit provides the instruction to output the printed matter that contains information on the order of visitation, as the instruction to output the 

Regarding claim 7, Nunez teaches the information processing system according to claim 6, wherein the information acquisition unit provides the instruction unit to output the printed matter that contains the information on the order of visitation and information indicating each of the posting locations (p0013). 

Regarding claim 8, Nunez teaches the information processing system according to claim 1, wherein the information acquisition unit acquires information on each of the posting locations of the bulletins, and wherein the determination unit determines the order of visitation, based on the information on the posting locations (p0013). 

Regarding claim 16,  has been analyzed and rejected with regard to claim 1 and in accordance with Nunez' s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0019).

Regarding claim 17, limitations of claim 17 are substantially similar with limitations of claim 1, therefore it is rejected for the same reason as claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Theisen as applied to claim 4 above, and further in view of Nishikawa et al. (US 20060082803).
Regarding claim 5, Nunez in view of Theisen does not teach the information processing system according to claim 4, wherein the instruction unit provides the instruction to print such that a print surface of each bulletin faces upward when the bulletins are successively stacked on the printer to form the pile. 
Nishikawa teaches the information processing system according to claim 4, wherein the instruction unit provides the instruction to print such that a print surface of each bulletin faces upward when the bulletins are successively stacked on the printer to form the pile (p0006: performing the face-up paper ejection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nunez in view of Theisen, and to include wherein the instruction unit provides the instruction to print such that a print surface of each bulletin faces upward when the bulletins are successively stacked on the printer to form the pile, to provide better user experience.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Theisen as applied to claim 1 above, and further in view of Nixon et al. (US 20140273847).

Regarding claim 13, Nunez in view of Theisen does not teach the information processing system according to claim 1, wherein the information acquisition unit 
Nixon teaches teach the information processing system according to claim 1, wherein the information acquisition unit acquires information on a tool to be used to post each of the bulletins, and wherein the determination unit determines the order of visitation, based on the information on the tool (p0109: schedule work items according to the priority of each work item; according to the personnel that are scheduled to be at a location ("target location") proximate a piece of equipment ("target equipment") related to the work item..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nunez in view of Theisen, and to include wherein the information acquisition unit acquires information on a tool to be used to post each of the bulletins, and wherein the determination unit determines the order of visitation, based on the information on the tool, in order to automatically triggering an event at the mobile device to facilitate implementing the target function associated with the process entity in response to the acquired information and the identified work item data suggested by Nixon (p0012).

Regarding claim 14, Nunez in view of Theisen of Nixon teaches work item scheduler to schedule work based on equipment(Nixon: p0109).
Changing from work item scheduler to schedule work based on equipment to the determination unit determines the order of visitation such that the worker visits earlier a ). In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).  See also stare decisis regarding changes in size or proportion in MPEP § 2144.04.
The rational applied to the rejection of claim 13 has been incorporated herein.

Regarding claim 15, Nunez in view of Theisen of Nixon teaches the information processing system according to claim 1, wherein the determination unit determines the order of visitation according to which the worker visits positing locations of a subpart of the bulletins to be posted in a region specified by an operator (p0109). 
The rational applied to the rejection of claim 13 has been incorporated herein.

 Allowable Subject Matter
8.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Nunez et al. (US 20070246532) does not teach does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 1-11.
.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding to claim rejections for 35 USC § 112 The claim rejections are removed because of the claim amendment.

Regarding amended claim 1, the applicant argues: “Nunez prints price tags in
some order, but there is no suggestion on how Nunez sorts any price tags. Further, there is no suggestion that a screen would be provided to the worker for the worker to post any price tags according to a necessary procedure, let alone one that accounts for an order of visitation as required by claim 1.”
The examiner respectfully disagrees: Nunez in paragraph 46 and 47 and fig. 3-4: software such as by using the web software 104. The manipulated "massaged" customized tag data is routed to the digital press(es) 106 and through in-house control systems for maintaining a particular sequential order of the price information..web software.. software 104 accesses a sign data manager. ie there must have display for user to manage customize tag data).
	Therefore Nunez teaches claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677